FILED
                                                                                            JUL 2 3 2010
                            UNITED STATES DISTRICT COURT                             Clerk • U. S, D'IS t net & Bankru t
                                                                                                           '
                            FOR THE DISTRICT OF COLUMBIA                            Courts tor the District at COIU~~ra

ANTONIO COLBERT,                               )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )
                                               )
                                                       Civil Action No.          10 1249
STEVE DRIEHAUS,                                )
                                               )
               Defendant.                      )

                                  MEMORANDUM OPINION

       This matter comes before the court on review of plaintiff s application to proceed in

forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the

complaint.

       The Court has reviewed plaintiffs complaint, keeping in mind that complaints filed by

pro se litigants are held to less stringent standards than those applied to formal pleadings drafted

by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Evenpro se litigants, however,

must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239

(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint

contain a short and plain statement of the grounds upon which the court's jurisdiction depends, a

short and plain statement of the claim showing that the pleader is entitled to relief, and a demand

for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum

standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497,498 (D.D.C. 1977).



                                                   1




                                                                                                                      3
        Plaintiff brings this action against Steve Driehaus, who represents the First District of

Ohio in the United States House of Representatives. Generally, plaintiff describes the last 12

years of his life as a "nightmare," CompI. at 2, due principally to having been "in and out of jail,

and constantly being attacked," id. He demands "all monies owed to [him] by victims of crime!"

!d.

        The complaint does not contain a short and plain statement of the grounds upon which the

Court's jurisdiction depends or a claim that plaintiff is entitled to the relief he seeks. For these

reasons, the complaint will be dismissed without prejudice for its failure to comply with Rule

8(a).

        An Order consistent with this Memorandum Opinion is issued separately.




                                               United States Dist


Date: ~ /      D;   ~ Diu




                                                  2